DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-52 of copending Application No. 17/566,452 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-52 of the copending Application No. 17/566,452 recite similar claimed subject matters as specified in claims 33-52 of the instant application except the step of the second electronic communication device (i.e. the at least one other electronic wireless communication device) is selectively activated to communicate with a reading device (i.e. the wireless communication initiating device) upon determining the first characteristic value is lower than the second characteristic value and the step of arranging the plurality of other electronic communication devices are provided in a portable medium.  Since the invention of the copending Application No. 17/566,452 does suggest that either the first electronic communication device (i.e. the electronic wireless communication device) or the second electronic communication device (i.e. the at least one other electronic wireless communication device) can be selectively activated to communicate with the reading device based on the signal comparison (i.e. claim 34); therefore, it would have been obvious to one skilled in the art to select the second electronic communication device (i.e. the at least one other electronic wireless communication device) for communicating with the reading device upon determining the first characteristic value is lower than the second characteristic value, for the advantage of selecting the device with the best signal quality for communications.  Further, since the invention of the copending Application No. 17/566,452 does suggest that the plurality of electronic communication devices (including the first and second electronic communication devices) are arranged in array covering a predetermined area (i.e. claim 33); therefore, it would have been obvious to one skilled in the art to provide them in a portable medium, for the advantage of providing the mobility to the system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 33, 42 and 50, the recited limitation “a further characteristic value relating to a communication signal” in claim 33 and the recited limitation “a second characteristic value relating to a communication signal” in claims 42 and 50, which render the claims indefinite for failing to particularly point out and distinctly claim the subject matter. As clearly disclosed in the specification (figure 3 and page 9 lines 10-33), both the first characteristic value and the further characteristic value (or second characteristic value) relating to the same communication signal (i.e. “the communication signal” as recited in claims) transmitted by the reader, and not relating to different communication signals from different sources.  For the purpose of examination, the examiner would consider the first characteristic value and the further characteristic value (or second characteristic value) relating to “the communication signal” as in accordance with the specification.


Allowable Subject Matter
Claims 33-52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the nonstatutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts to the claimed subject matters is Smith (9,483,671).  Smith discloses systems with Readers and Tags in which a Reader queries the Tags with a parameter that includes a level of probability of reply according to which the Tags individually and randomly decide whether or not to reply. In one embodiment, the Tags can switch between two states: A and B. The query command also specifies a state (A or B) so that only the Tags in the specified state can reply. After successfully sending the Tag identification data from a Tag to the Reader, the Tag switches to the other state from the specified state. In one embodiment, the operations about the two states are symmetric. In one embodiment, the Tags can remember the parameters used in a query so that a short form of query command can be used to repeat the query with the same query parameters (See figs. 1, 4 and col. 7 line 23 to col. 8 line 28).  However, none of cited prior arts of record, taken alone or in combination, discloses or suggests an electronic wireless communication device comprising: a wireless communication means for communicating with a wireless communication initiating device; a monitoring means for monitoring a communication signal received by the wireless communication means, wherein reliability of the communication signal is based on positions of electronic devices relative to a position of the wireless communication initiating device; a sending means for sending at least a first characteristic value relating to the communication signal received by the wireless communication means to at least one other electronic wireless communication device; a receiving means for receiving at least a further characteristic value relating to the communication signal received by the at least one other electronic wireless communication device; and a processing means for carrying out a comparison based on the first characteristic value and the further characteristic value, wherein the electronic wireless communication device is configured to selectively activate communication with the wireless communication initiating device if the first characteristic value is higher than the further characteristic value, as specified in claim 1; or a method of communicating between a first electronic communication device of a plurality of electronic communication devices and a wireless communication initiating device, the method comprising: receiving, at the first electronic communication device, a communication signal from the wireless communication initiating device, wherein reliability of the communication signal is based upon positions of electronic devices relative to a position of the wireless communication initiating device; determining a first characteristic value relating to the communication signal; receiving a second characteristic value relating to the communication signal received by at least a second electronic communication device that is connected to the first electronic communication device; and initiating communication of either the first or the at least second electronic communication device with the wireless communication initiating device upon determining the first characteristic value is higher than the second characteristic value, as specified in claim 42; or a system for communication between a first electronic communication device of a plurality of electronic communication devices and a wireless communication initiating device, the system comprising: receiving, at the first electronic communication device, a communication signal from the wireless communication initiating device, wherein reliability of the communication signal is based upon positions of electronic devices relative to a position of the wireless communication initiating device; determining a first characteristic value relating to the communication signal; receiving a second characteristic value relating to the communication signal received by at least a second electronic communication device that is connected to the first electronic communication device; and initiating communication of either the first or the at least second electronic communication device with the wireless communication initiating device upon determining the first characteristic value is higher than the second characteristic value, as specified in claim 50.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648